                         C a s e 1:1:20-cv-03710-PAE
                         Case       2 0- c v- 0 3 7 1 0- P A E DDocument
                                                                 o c u m e nt 229
                                                                                8 Fil e d 007/20/20
                                                                                   Filed    7/ 1 6/ 2 0 PPage
                                                                                                          a g e 11 ofof 22



                                                                      E c k ert S e a m a ns C h eri n & M ell ott, L L C       T E L: 9 1 4 9 4 9 2 9 0 9
                                                                      1 0 B a n k Str e et                                      F A X: 9 1 4 9 4 9 5 4 2 4
                                                                      S uit e 7 0 0
                                                                      W hit e Pl ai ns, N Y 1 0 6 0 6




                                                                                                                            K ell y R o br e n o K ost er
                                                                                                                            Dir e ct Di al: ( 9 1 4) 2 8 6- 2 8 0 7
                                                                                                                            k k ost er @ e c k erts e a m a ns. c o m

                                                                       J ul y 1 6, 2 0 2 0

Vi a E C F
T h e H o n or a bl e P a ul A. E n g el m a y er
U nit e d St at es Distri ct C o urt
S o ut h er n Distri ct of N e w Y or k
4 0 F ol e y S q u ar e
N e w Y or k, N Y 1 0 0 0 7


                               R e:     Pr att v. At ali a n Gl o b al S er vi c es, I n c. et al. ( 2 0- c v- 3 7 1 0)
                                         L ett e r M oti o n t o S e al

D e ar J u d g e E n g el m a y er:

               W e r e pr es e nt D ef e n d a nts At ali a n U S N e w E n gl a n d, L L C ( “ At ali a n ”), At ali a n Gl o b al
S er vi c es, I n c. ( “ Gl o b al S er vi c es ”) , a n d L a Fi n a n ci er e At ali a n S. A.S. ( “ L a Fi n a n ci er e ”) i n t h e
a b o v e- c a pti o n e d m att er. O n M o n d a y, J ul y 1 3, 2 0 2 0, w e fil e d t w o m oti o ns t o dis miss t h e
c o m pl ai nt: o n e of b e h alf of At a li a n, a n d o n e o n b e h alf of Gl o b al S er vi c es a n d L a Fi n a n ci er e.
S h ortl y aft er fili n g, it c a m e t o o ur att e nti o n t h at E x hi bit A of At ali a n’s m oti o n t o dis miss
i n a d v ert e ntl y i n cl u d e d 5 p a g es t h at w er e n ot s u p p os e d t o b e p art of E x hi bit A. W e al ert e d o p p osi n g
c o u ns el a n d t h e y h a v e r e q u est e d t h at w e h a v e t h e fi v e p a g es r e m o v e d fr o m t h e d o c k et. At ali a n
d o es n ot o p p os e t his r e q u est.

             Aft er c o ns ulti n g wit h t h e So ut h er n Distri ct’s E C F H el p d e s k a n d t h e Q u alit y Ass ur a n c e
D e p art m e nt of t h e Cl er k’s offi c e, w e w er e a d vis e d t o writ e t h e i n st a nt L ett er M oti o n t o Y o ur H o n or
a n d r e q u est t h at p a g es 7 3- 7 7 of E C F N o. 1 6- 2 b e s e al e d. A c c or di n gl y, i n a c q ui es c e n c e wit h
Pl ai ntiff’s r e q u est, D ef e n d a nt At al i a n r es p e ctf ull y r e q u ests t h at t he C o urt s e al p a g es 7 3- 7 7 of E C F
N o. 1 6- 2.

             Pl e as e n ot e t h at t h e ori gi n al m oti o ns t o dis miss h a v e b e e n r efil e d as E C F N os. 2 2- 2 7 t o
c o m pl y wit h d o c k eti n g r ul es. E C F N o. 2 4- 1 c o nt ai ns t h e c orr e ct e d E x hi bit A wit h o ut t h e e xtr a
fi v e p a g es.




{ V 0 6 5 2 7 1 3. 1 }
               Case 1:20-cv-03710-PAE
               Case                   Document 28
                    1:20-cv-03710-PAE Document    Filed 07/16/20
                                               29 Filed 07/20/20 Page
                                                                 Page 2
                                                                      2 of
                                                                        of 2
                                                                           2



ECKERT
     N 5 \
                                                                              Honorable Paul A. Engelmayer
                                                                              July 16, 2020
                                                                              Page2

      ATTORNEYS AT LAW



       Should the Comi have any questions regarding the above, please do not hesitate to contact
the undersigned.


                                            Respectfully submitted,

                                             ����
                                            Kelly Robreno Koster, Esq.

KRK/

cc:      All Counsel of Record (via ECF)
         David Laigaie, Esq. (via email)
         Mark C. Levy, Esq. (via email)
                                                                                  7/20/2020

Granted. The Clerk of Court is directed to restrict docket number 16-2 for the Court and the
parties' view only.

SO ORDERED.




{V0652713.l}
